UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2011 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments: Putnam Asset Allocation: Equity Portfolio The fund's portfolio 8/31/10 (Unaudited) COMMON STOCKS (83.7%)(a) Shares Value Advertising and marketing services (0.4%) Nu Skin Enterprises, Inc. Class A 153 $3,912 Omnicom Group, Inc. 3,287 115,077 Aerospace and defense (1.5%) General Dynamics Corp. 131 7,319 L-3 Communications Holdings, Inc. 1,948 129,736 LMI Aerospace, Inc. (NON) 237 3,586 Lockheed Martin Corp. 2,204 153,221 Raytheon Co. 3,415 149,986 United Technologies Corp. 440 28,692 Agriculture (0.1%) Andersons, Inc. (The) 641 22,967 Austevoll Seafood ASA (Norway) 857 4,659 HQ Sustainable Maritime Industries, Inc. (NON) 287 761 Pescanova SA (Spain) 186 4,896 Airlines (0.4%) Alaska Air Group, Inc. (NON) 235 10,394 Republic Airways Holdings, Inc. (NON) 1,113 7,824 UAL Corp. (NON) 5,289 112,073 US Airways Group, Inc. (NON) 569 5,144 Automotive (0.4%) NGK Spark Plug Co., Ltd. (Japan) 1,000 11,669 Peugeot SA (France) (NON) 2,833 74,057 Tesla Motors, Inc. (NON) 182 3,574 Valeo SA (France) (NON) 670 23,258 Banking (5.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 6,228 125,775 Banca Monte dei Paschi di Siena SpA (Italy) (NON) 18,210 21,655 Banco Latinoamericano de Exportaciones SA Class E (Panama) 857 10,875 Banco Popolare SC (Italy) 6,901 38,553 Bank of America Corp. 9,497 118,238 Bank of the Ozarks, Inc. 274 10,067 Bankinter SA (Spain) 664 4,288 Bar Harbor Bankshares 81 2,252 Barclays PLC (United Kingdom) 22,432 103,082 Barclays PLC ADR (United Kingdom) 1,430 26,498 BNP Paribas SA (France) 1,426 88,646 Chuo Mitsui Trust Holdings, Inc. (Japan) 12,000 42,452 Citigroup, Inc. (NON) 13,156 48,940 Danske Bank A/S (Denmark) (NON) 2,377 52,673 DBS Group Holdings, Ltd. (Singapore) 10,000 102,826 Fifth Third Bancorp 4,893 54,068 Financial Institutions, Inc. 325 4,667 First Bancorp 247 2,999 First Financial Bancorp 376 5,997 Flushing Financial Corp. 557 6,032 Hudson City Bancorp, Inc. 10,210 117,670 Huntington Bancshares, Inc. 7,930 41,950 International Bancshares Corp. 394 6,146 JPMorgan Chase & Co. 3,960 143,986 Lloyds Banking Group PLC (United Kingdom) (NON) 79,253 84,612 Merchants Bancshares, Inc. 152 3,555 Oversea-Chinese Banking Corp., Ltd. (Singapore) 4,000 25,575 Park National Corp. 50 3,003 PNC Financial Services Group, Inc. 2,944 150,026 Republic Bancorp, Inc. Class A 118 2,292 Southside Bancshares, Inc. 288 5,224 TCF Financial Corp. 4,178 59,662 UniCredito Italiano SpA (Italy) 28,829 67,138 Wells Fargo & Co. 4,331 101,995 Westpac Banking Corp. (Australia) 5,203 100,657 Wilshire Bancorp, Inc. 433 2,685 Basic materials (0.1%) AMCOL International Corp. 266 6,948 Ameron International Corp. 110 6,200 Avalon Rare Metals, Inc. (Canada) (NON) 662 1,898 Canada Lithium Corp. (Canada) (NON) 2,411 1,265 China Rare Earth Holdings, Ltd. (China) (NON) 6,000 1,504 Extract Resources, Ltd. (Australia) (NON) 231 1,246 Lynas Corp., Ltd. (Australia) (NON) 3,707 3,239 Neo Material Technologies, Inc. (Canada) (NON) 300 1,094 Orocobre, Ltd. (Australia) (NON) 637 1,069 Paladin Energy, Ltd. (Australia) (NON) 911 3,013 STR Holdings, Inc. (NON) 137 2,832 Beverage (1.2%) Coca-Cola Co. (The) 2,168 121,235 Dr. Pepper Snapple Group, Inc. 3,950 145,439 Heineken Holding NV (Netherlands) 574 22,039 PepsiCo, Inc. 1,527 98,003 Biotechnology (0.7%) Affymetrix, Inc. (NON) 152 625 AMAG Pharmaceuticals, Inc. (NON) 265 6,678 Amylin Pharmaceuticals, Inc. (NON) 163 3,348 Auxilium Pharmaceuticals, Inc. (NON) 103 2,669 BioInvent International AB (Sweden) (NON) 247 955 BioMarin Pharmaceuticals, Inc. (NON) 157 3,186 Celera Corp. 179 1,181 Compugen, Ltd. (Israel) (NON) 243 904 Cubist Pharmaceuticals, Inc. (NON) 155 3,415 Dendreon Corp. (NON) 113 4,050 Enzo Biochem, Inc. (NON) 198 701 Enzon Pharmaceuticals, Inc. (NON) 473 4,853 Exelixis, Inc. (NON) 602 1,782 Genomic Health, Inc. (NON) 62 897 Gilead Sciences, Inc. (NON) 4,916 156,624 Harvard Bioscience, Inc. (NON) 307 1,059 Human Genome Sciences, Inc. (NON) 151 4,393 Illumina, Inc. (NON) 60 2,573 Ironwood Pharmaceuticals, Inc. (NON) 204 1,891 Martek Biosciences Corp. (NON) 554 12,088 Momenta Pharmaceuticals, Inc. (NON) 138 1,994 Nanosphere, Inc. (NON) 271 789 QIAGEN NV (Netherlands) (NON) 106 1,889 Sequenom, Inc. (NON) 199 1,220 United Therapeutics Corp. (NON) 105 4,853 Vanda Pharmaceuticals, Inc. (NON) 353 2,213 Viropharma, Inc. (NON) 684 8,577 Broadcasting (0.4%) DG FastChannel, Inc. (NON) 203 3,230 EchoStar Corp. Class A (NON) 979 18,268 Knology, Inc. (NON) 274 3,214 M6-Metropole Television (France) 539 11,195 Mediaset SpA (Italy) 12,499 77,193 Sinclair Broadcast Group, Inc. Class A (NON) 548 3,277 Building materials (0.4%) Asahi Glass Co., Ltd. (Japan) 11,000 106,943 Geberit International AG (Switzerland) 136 21,847 Cable television (0.9%) DIRECTV Class A (NON) 4,096 155,320 HSN, Inc. (NON) 184 4,837 IAC/InterActiveCorp. (NON) 4,410 109,324 Mediacom Communications Corp. Class A (NON) 1,430 8,265 Chemicals (2.0%) Albemarle Corp. 1,797 72,042 Cytec Industries, Inc. 1,089 51,651 Ferro Corp. (NON) 1,046 11,192 FMC Corp. 44 2,740 Hawkins, Inc. 159 4,845 Hitachi Chemical Co., Ltd. (Japan) 1,600 27,668 Innophos Holdings, Inc. 255 7,438 International Flavors & Fragrances, Inc. 1,397 63,829 Koninklijke DSM NV (Netherlands) 635 26,295 Koppers Holdings, Inc. 448 8,960 Lubrizol Corp. (The) 925 86,312 Minerals Technologies, Inc. 291 15,598 Mitsui Chemicals, Inc. (Japan) 29,000 73,932 NewMarket Corp. 40 4,021 Nitto Denko Corp. (Japan) 200 6,435 OM Group, Inc. (NON) 369 9,446 PPG Industries, Inc. 1,706 112,306 Quaker Chemical Corp. 95 2,813 Rockwood Holdings, Inc. (NON) 94 2,430 Sigma-Aldrich Corp. 50 2,659 Sociedad Quimica y Minera de Chile SA ADR (Chile) 65 2,772 Stepan, Co. 66 3,660 W.R. Grace & Co. (NON) 990 25,047 Coal (0.7%) Alpha Natural Resources, Inc. (NON) 26 965 China Coal Energy Co. (China) 2,000 2,828 China Shenhua Energy Co., Ltd. (China) 1,000 3,660 CONSOL Energy, Inc. 56 1,803 James River Coal Co. (NON) 241 3,813 Massey Energy Co. 28 805 Peabody Energy Corp. 3,336 142,781 Walter Energy, Inc. 1,047 75,426 Yanzhou Coal Mining Co., Ltd. (China) 2,000 4,112 Commercial and consumer services (1.3%) Alliance Data Systems Corp. (NON) 100 5,619 Bunzl PLC (United Kingdom) 1,439 15,655 Compass Group PLC (United Kingdom) 1,342 10,954 Deluxe Corp. 423 7,077 Dun & Bradstreet Corp. (The) 1,407 92,721 Emergency Medical Services Corp. Class A (NON) 111 5,334 Expedia, Inc. 3,271 74,775 EZCORP, Inc. Class A (NON) 748 13,449 Great Lakes Dredge & Dock Corp. 529 2,669 HMS Holdings Corp. (NON) 260 13,567 Landauer, Inc. 56 3,147 Moody's Corp. 3,730 78,852 Orbitz Worldwide, Inc. (NON) 726 3,659 Plexus Corp. (NON) 132 3,039 Randstad Holding NV (Netherlands) (NON) 143 5,294 Sotheby's Holdings, Inc. Class A 91 2,422 Stantec, Inc. (Canada) (NON) 332 8,001 Swire Pacific, Ltd. (Hong Kong) 6,000 72,403 Wheelock and Co., Ltd. (Hong Kong) 1,000 2,886 Communications equipment (1.3%) ARRIS Group, Inc. (NON) 578 4,722 Cisco Systems, Inc. (NON) 8,382 168,059 F5 Networks, Inc. (NON) 563 49,223 Harris Corp. 3,438 144,637 Netgear, Inc. (NON) 248 5,238 Plantronics, Inc. 280 7,647 Qualcomm, Inc. 933 35,743 Syniverse Holdings, Inc. (NON) 222 4,567 Computers (4.7%) Anixter International, Inc. (NON) 257 11,791 ANSYS, Inc. (NON) 89 3,451 Apple, Inc. (NON) 1,322 321,735 Black Box Corp. 240 6,768 Brocade Communications Systems, Inc. (NON) 737 3,700 Checkpoint Systems, Inc. (NON) 534 9,794 Dell, Inc. (NON) 14,155 166,604 EMC Corp. (NON) 1,744 31,811 Emdeon, Inc. Class A (NON) 604 6,191 F-Secure OYJ (Finland) 710 1,939 Fortinet, Inc. (NON) 595 12,132 Fujitsu, Ltd. (Japan) 15,000 103,785 Global Defense Technology & Systems, Inc. (NON) 142 1,484 Hewlett-Packard Co. 2,204 84,810 Hitachi, Ltd. (Japan) (NON) 21,000 84,971 IBM Corp. 1,689 208,135 Ixia (NON) 438 4,945 Juniper Networks, Inc. (NON) 1,041 28,315 Lexmark International, Inc. Class A (NON) 253 8,852 Magma Design Automation, Inc. (NON) 1,207 3,790 Monotype Imaging Holdings, Inc. (NON) 407 3,010 NCI, Inc. (NON) 157 3,007 NetApp, Inc. (NON) 630 25,477 Netezza Corp. (NON) 294 5,721 NetSuite, Inc. (NON) 596 11,324 Polycom, Inc. (NON) 542 15,436 Quantum Corp. (NON) 3,068 4,418 Quest Software, Inc. (NON) 1,180 25,287 Seagate Technology (NON) 8,846 89,610 Silicon Graphics International Corp. (NON) 478 2,837 SMART Modular Technologies WWH, Inc. (NON) 891 4,179 Synchronoss Technologies, Inc. (NON) 578 8,936 TeleCommunication Systems, Inc. Class A (NON) 850 2,618 Teradata Corp. (NON) 4,592 150,342 VeriFone Systems, Inc. (NON) 215 5,199 Western Digital Corp. (NON) 1,890 45,644 Xyratex, Ltd. (Bermuda) (NON) 921 11,089 Conglomerates (1.8%) 3M Co. 289 22,701 Danaher Corp. 308 11,190 General Electric Co. 12,553 181,767 Honeywell International, Inc. 4,203 164,295 Marubeni Corp. (Japan) 5,000 25,682 Mitsui & Co., Ltd. (Japan) 7,000 91,405 Silex Systems, Ltd. (Australia) (NON) 399 1,592 SPX Corp. 1,550 86,893 Construction (0.2%) Acciona SA (Spain) 121 9,496 Broadwind Energy, Inc. (NON) 1,313 2,193 Fletcher Building, Ltd. (New Zealand) 2,567 13,466 Impregilo SpA (Italy) (NON) 2,946 7,403 Insituform Technologies, Inc. (NON) 341 6,943 Layne Christensen Co. (NON) 429 10,669 Consumer (%) Helen of Troy, Ltd. (Bermuda) (NON) 286 6,365 Consumer finance (1.1%) American Express Co. 4,640 184,997 Cardtronics, Inc. (NON) 279 3,864 Dollar Financial Corp. (NON) 196 3,791 Nelnet, Inc. Class A 664 14,548 Ocwen Financial Corp. (NON) 884 8,036 SLM Corp. (NON) 11,921 131,727 World Acceptance Corp. (NON) 244 9,943 Consumer goods (2.1%) American Greetings Corp. Class A 230 4,439 Central Garden & Pet Co. Class A (NON) 484 4,521 Energizer Holdings, Inc. (NON) 138 8,701 Estee Lauder Cos., Inc. (The) Class A 2,268 127,167 Inter Parfums, Inc. 272 4,466 Kimberly-Clark Corp. 2,725 175,490 National Presto Industries, Inc. 45 4,501 Prestige Brands Holdings, Inc. (NON) 1,204 8,910 Procter & Gamble Co. (The) 3,516 209,800 Reckitt Benckiser Group PLC (United Kingdom) 452 22,633 Revlon, Inc. Class A (NON) 275 2,984 Unilever NV (Netherlands) 3,870 103,329 Consumer services (0.1%) Avis Budget Group, Inc. (NON) 1,814 16,544 SRA International, Inc. Class A (NON) 348 6,699 WebMD Health Corp. Class A (NON) 404 20,580 Containers (%) Graham Packaging Co., Inc. (NON) 553 6,183 Distribution (0.9%) Core-Mark Holding Co., Inc. (NON) 148 3,832 Genuine Parts Co. 2,141 89,772 W.W. Grainger, Inc. 1,168 123,563 Wolseley PLC (United Kingdom) (NON) 3,509 67,380 Electric utilities (3.3%) Alliant Energy Corp. 1,078 37,752 Ameren Corp. 1,029 28,884 BKW FMB Energie AG (Switzerland) 71 4,875 Chubu Electric Power, Inc. (Japan) 500 13,159 CMS Energy Corp. 2,044 35,770 DPL, Inc. 2,271 57,502 EDF (France) 214 8,499 Enel SpA (Italy) 21,885 103,772 Energias de Portugal (EDP) SA (Portugal) 26,932 81,501 Entergy Corp. 1,025 80,811 Exelon Corp. 4,183 170,332 FirstEnergy Corp. 3,696 135,015 Hokkaido Electric Power Co., Inc. (Japan) 300 6,744 Hokuriku Electric Power Co. (Japan) 300 7,168 Huaneng Power International, Inc. (China) 2,000 1,201 Kansai Electric Power, Inc. (Japan) 400 10,248 Kyushu Electric Power Co., Inc. (Japan) 300 7,131 NextEra Energy, Inc. 235 12,627 Public Power Corp. SA (Greece) 1,159 16,515 Red Electrica Corp. SA (Spain) 1,182 48,497 Shikoku Electric Power Co., Inc. (Japan) 200 6,191 TECO Energy, Inc. 6,457 108,994 Terna SPA (Italy) 9,954 39,937 TransAlta Corp. (Canada) 107 2,119 Westar Energy, Inc. 1,487 35,643 Electrical equipment (1.0%) American Science & Engineering, Inc. 79 5,607 Capstone Turbine Corp. (NON) (S) 5,225 3,344 China High Speed Transmission Equipment Group Co., Ltd. (China) 4,000 8,918 Conergy AG (Germany) (NON) 1,745 1,331 Emerson Electric Co. 3,718 173,445 Energy Conversion Devices, Inc. (NON) 281 1,267 Fushi Copperweld, Inc. (China) (NON) 277 2,271 Gamesa Corp Tecnologica SA (Spain) (NON) 1,031 6,898 GrafTech International, Ltd. (NON) 244 3,431 Harbin Electric, Inc. (China) (NON) 187 3,158 Legrand SA (France) 696 21,079 Mitsubishi Electric Corp. (Japan) 10,000 80,010 Powell Industries, Inc. (NON) 121 3,444 Satcon Technology Corp. (NON) 800 2,488 SMA Solar Technology AG (Germany) 28 3,005 Solaria Energia y Medio Ambiente SA (Spain) (NON) 393 783 Solon AG Fuer Solartechnik (Germany) (NON) 96 434 Sunpower Corp. Class A (NON) 196 2,119 Vestas Wind Systems A/S (Denmark) (NON) 104 3,858 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 202 2,248 Electronics (2.6%) A123 Systems, Inc. (NON) 481 3,151 Advanced Battery Technologies, Inc. (NON) 914 3,181 Advanced Micro Devices, Inc. (NON) 6,998 39,329 Agilent Technologies, Inc. (NON) 65 1,753 Analog Devices, Inc. 5,068 141,296 Badger Meter, Inc. 189 7,050 BYD Co., Ltd. (China) 1,500 8,641 Cavium Networks, Inc. (NON) 450 10,863 China BAK Battery, Inc. (China) (NON) 1,300 1,846 DDi Corp. 276 2,158 Ener1, Inc. (NON) 798 2,530 EnerSys (NON) 570 12,580 Fairchild Semiconductor Intl.,, Inc. (NON) 1,099 8,495 FEI Co. (NON) 2,569 42,800 Greatbatch, Inc. (NON) 165 3,622 GS Yuasa Corp. (Japan) 1,000 5,884 Integrated Silicon Solutions, Inc. (NON) 610 4,044 Intel Corp. 5,822 103,166 Johnson Matthey PLC (United Kingdom) 1,728 41,929 LDK Solar Co., Ltd. ADR (China) (NON) 489 3,330 MEMC Electronic Materials, Inc. (NON) 342 3,519 Motech Industries, Inc. (Taiwan) 1,009 3,899 NVE Corp. (NON) 110 4,224 PMC - Sierra, Inc. (NON) 678 4,692 PV Crystalox Solar PLC (United Kingdom) 1,227 1,054 QLogic Corp. (NON) 6,941 103,385 Renesola, Ltd. ADR (China) (NON) 300 2,631 Roth & Rau AG (Germany) (NON) 67 1,681 Rubicon Technology, Inc. (NON) 130 3,186 Saft Groupe SA (France) 130 4,087 SanDisk Corp. (NON) 3,893 129,402 Sanmina-SCI Corp. (NON) 449 4,054 Silicon Laboratories, Inc. (NON) 934 35,623 Simplo Technology Co., Ltd. (Taiwan) 1,100 5,379 Skyworks Solutions, Inc. (NON) 250 4,465 STMicroelectronics NV (France) 9,339 62,000 TTM Technologies, Inc. (NON) 1,091 9,012 Ultralife Batteries, Inc. (NON) 406 1,665 Valence Technology, Inc. (NON) (S) 1,616 1,277 Watts Water Technologies, Inc. Class A 319 9,583 Energy (oil field) (1.8%) Cal Dive International, Inc. (NON) 550 2,514 Cameron International Corp. (NON) 3,701 136,123 Compagnie Generale de Geophysique-Veritas SA (France) (NON) 2,143 36,046 Complete Production Services, Inc. (NON) 366 6,456 Halliburton Co. 5,765 162,631 Oceaneering International, Inc. (NON) 2,053 102,671 Saipem SpA (Italy) 1,836 63,894 Schlumberger, Ltd. 656 34,984 T-3 Energy Services, Inc. (NON) 283 6,249 TETRA Technologies, Inc. (NON) 379 3,180 Tidewater, Inc. 197 7,896 Energy (other) (0.3%) Areva SA (France) 14 5,556 Ballard Power Systems, Inc. (Canada) (NON) (S) 2,071 3,686 Canadian Solar, Inc. (Canada) (NON) 200 2,354 China Sunergy Co., Ltd. ADR (China) (NON) 400 1,544 China WindPower Group, Ltd. (China) (NON) 20,000 2,109 Covanta Holding Corp. 662 9,539 E-Ton Solar Tech Co., Ltd. (Taiwan) 1,000 1,321 EDP Renovaveis SA (Spain) (NON) 1,133 6,280 Energy Development Corp. (Philippines) 24,000 2,455 Evergreen Solar, Inc. (NON) 893 598 Fersa Energias Renovables SA (Spain) 1,477 2,016 First Solar, Inc. (NON) 43 5,498 FuelCell Energy, Inc. (NON) 1,679 1,897 GCL Poly Energy Holdings, Ltd. (Hong Kong) (NON) 14,000 3,238 Gintech Energy Corp. (Taiwan) 1,009 2,924 Green Plains Renewable Energy, Inc. (NON) 257 2,390 GT Solar International, Inc. (NON) 420 3,247 Gushan Environmental Energy, Ltd. ADR (China) (NON) 3,283 2,397 Headwaters, Inc. (NON) 631 1,937 Iberdrola Renovables SA (Spain) 2,585 8,421 Innergex Renewable Energy, Inc. (Canada) 300 2,471 JA Solar Holdings Co., Ltd. ADR (China) (NON) 486 2,994 Magma Energy Corp. (Canada) (NON) 780 833 Nordex AG (Germany) (NON) 506 4,660 PNE Wind AG (Germany) (NON) 547 1,264 Ram Power Corp. (Canada) (NON) 391 799 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) 394 4,129 Suzlon Energy, Ltd. (India) 2,686 2,644 Theolia SA (France) (NON) 523 1,122 Trina Solar, Ltd. ADR (China) (NON) 116 2,990 Engineering and construction (0.4%) Abengoa SA (Spain) 356 8,469 Aecom Technology Corp. (NON) 483 10,868 EMCOR Group, Inc. (NON) 602 13,689 Shaw Group, Inc. (NON) 2,747 89,003 Entertainment (%) Cinemark Holdings, Inc. 385 5,625 National CineMedia, Inc. 182 2,892 Environmental (0.3%) Bio-Treat Technology, Ltd. (China) (NON) 30,000 1,659 Energy Recovery, Inc. (NON) 694 2,203 Epure International, Ltd. (China) (NON) 1,000 523 Fuel Tech, Inc. (NON) 650 3,569 Hyflux, Ltd. (Singapore) 2,279 5,071 Kurita Water Industries, Ltd. (Japan) 200 5,262 Met-Pro Corp. 171 1,614 Nalco Holding Co. 2,901 65,911 Tetra Tech, Inc. (NON) 850 15,428 Financial (1.2%) AerCap Holdings NV (Netherlands) (NON) 2,374 25,497 Assurant, Inc. 2,545 93,045 Broadridge Financial Solutions, Inc. 4,874 104,060 Kinnevik Investment AB Class B (Sweden) 2,100 38,128 Nasdaq OMX Group, Inc. (The) (NON) 6,434 115,233 Food (1.3%) Associated British Foods PLC (United Kingdom) 3,243 52,496 Cermaq ASA (Norway) (NON) 770 7,911 Cosan, Ltd. Class A (Brazil) (NON) 664 6,999 Delhaize Group SA (Belgium) 704 47,142 Hershey Co. (The) 2,897 134,624 Kerry Group PLC Class A (Ireland) 760 24,916 Leroy Seafood Group ASA (Norway) 200 4,252 Marine Harvest (Norway) 21,004 15,930 MEIJI Holdings Co., Ltd. (Japan) 600 27,905 Nestle SA (Switzerland) 1,046 54,041 Nissin Food Products Co., Ltd. (Japan) 400 14,215 Nutreco Holding NV (Netherlands) 51 2,951 SunOpta, Inc. (Canada) (NON) 1,366 7,158 Yamazaki Baking Co., Inc. (Japan) 2,000 24,329 Forest products and packaging (0.7%) Boise, Inc. (NON) 770 5,298 Clearwater Paper Corp. (NON) 132 8,971 KapStone Paper and Packaging Corp. (NON) 706 8,041 MeadWestvaco Corp. 2,921 63,561 Rayonier, Inc. (R) 2,461 116,405 Rock-Tenn Co. Class A 201 9,684 Gaming and lottery (0.1%) Bally Technologies, Inc. (NON) 156 4,906 Greek Organization of Football Prognostics (OPAP) SA (Greece) 1,633 24,683 Health-care services (3.0%) Aetna, Inc. 3,579 95,631 Alfresa Holdings Corp. (Japan) 500 22,244 Allscripts-Misys Healthcare Solutions, Inc. (NON) 1,201 20,069 AmerisourceBergen Corp. 2,825 77,066 AmSurg Corp. (NON) 172 2,867 Assisted Living Concepts, Inc. Class A (NON) 371 10,084 athenahealth, Inc. (NON) 273 7,355 Bio-Rad Laboratories, Inc. Class A (NON) 19 1,568 Brookdale Senior Living, Inc. (NON) 1,179 15,799 Cardinal Health, Inc. 3,057 91,588 Cerner Corp. (NON) 165 12,020 Charles River Laboratories International, Inc. (NON) 45 1,271 Computer Programs & Systems, Inc. 162 6,619 Continucare Corp. (NON) 982 3,192 Emeritus Corp. (NON) (S) 729 11,212 Ensign Group, Inc. (The) 128 2,130 Gentiva Health Services, Inc. (NON) 323 6,638 Health Management Associates, Inc. Class A (NON) 1,239 7,744 Health Net, Inc. (NON) 1,744 41,647 HealthSouth Corp. (NON) 360 5,854 HealthSpring, Inc. (NON) 350 7,266 Humana, Inc. (NON) 1,658 79,236 Kindred Healthcare, Inc. (NON) 804 9,447 Laboratory Corp. of America Holdings (NON) 1,036 75,234 LHC Group, Inc. (NON) 108 2,161 Lincare Holdings, Inc. 374 8,609 Magellan Health Services, Inc. (NON) 203 8,893 McKesson Corp. 212 12,307 Medco Health Solutions, Inc. (NON) 2,759 119,961 Providence Service Corp. (The) (NON) 208 2,812 Quality Systems, Inc. 167 9,360 Sciclone Pharmaceuticals, Inc. (NON) 632 1,523 Sun Healthcare Group, Inc. (NON) 1,161 9,404 Suzuken Co., Ltd. (Japan) 700 24,263 UnitedHealth Group, Inc. 4,824 153,017 Homebuilding (0.1%) Daito Trust Construction Co., Ltd. (Japan) 300 17,194 Standard Pacific Corp. (NON) 889 3,103 Household furniture and appliances (0.4%) Electrolux AB Class B (Sweden) 1,387 26,640 La-Z-Boy, Inc. (NON) 748 5,012 Select Comfort Corp. (NON) 814 4,396 Tempur-Pedic International, Inc. (NON) 101 2,707 Whirlpool Corp. 1,106 82,021 Insurance (2.5%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 1,953 98,373 American Equity Investment Life Holding Co. 1,188 11,274 American Financial Group, Inc. 275 7,912 American Safety Insurance Holdings, Ltd. (NON) 406 6,346 Arch Capital Group, Ltd. (NON) 279 22,264 Aspen Insurance Holdings, Ltd. (Bermuda) 253 7,185 Assicurazioni Generali SpA (Italy) 4,030 72,451 Assured Guaranty, Ltd. (Bermuda) 1,828 28,243 Berkshire Hathaway, Inc. Class B (NON) 1,658 130,617 CNA Surety Corp. (NON) 304 5,095 CNO Financial Group, Inc. (NON) 858 4,058 Endurance Specialty Holdings, Ltd. (Bermuda) 1,991 73,348 First Mercury Financial Corp. 260 2,369 Flagstone Reinsurance Holdings SA (Luxembourg) 610 6,143 Fortis (Belgium) 5,345 13,531 Hartford Financial Services Group, Inc. (The) 2,806 56,569 Maiden Holdings, Ltd. (Bermuda) 544 3,988 Old Mutual PLC (South Africa) 8,414 16,373 Pico Holdings, Inc. (NON) 300 8,376 Platinum Underwriters Holdings, Ltd. (Bermuda) 148 5,951 Protective Life Corp. 253 4,726 Prudential PLC (United Kingdom) 5,898 51,245 QBE Insurance Group, Ltd. (Australia) 141 2,069 RenaissanceRe Holdings, Ltd. 604 34,301 Swiss Life Holding AG (Switzerland) (NON) 408 42,514 Tokio Marine Holdings, Inc. (Japan) 3,100 82,941 Universal Insurance Holdings, Inc. 753 3,132 Investment banking/Brokerage (0.8%) 3i Group PLC (United Kingdom) 3,378 13,436 Affiliated Managers Group (NON) 1,927 123,733 Calamos Asset Management, Inc. Class A 464 4,389 Credit Suisse Group (Switzerland) 1,485 64,815 Evercore Partners, Inc. Class A 130 3,184 Goldman Sachs Group, Inc. (The) 310 42,451 Oppenheimer Holdings, Inc. Class A 186 4,334 Resolution, Ltd. (Guernsey) 497 1,931 Uranium Participation Corp. (Canada) (NON) 322 1,777 Machinery (1.0%) Alamo Group, Inc. 175 3,413 Altra Holdings, Inc. (NON) 506 6,512 Applied Industrial Technologies, Inc. 429 11,497 Bucyrus International, Inc. Class A 27 1,552 CLARCOR, Inc. 141 4,743 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 220 12,605 DXP Enterprises, Inc. (NON) 238 4,320 Ebara Corp. (Japan) (NON) 3,000 11,931 Franklin Electric Co., Inc. 152 4,814 Fuji Electric Holdings Co., Ltd. (Japan) 12,000 29,581 GLV, Inc. Class A (Canada) (NON) 426 2,998 Gorman-Rupp Co. (The) 201 5,166 Joy Global, Inc. 56 3,177 Lindsay Corp. 134 4,941 NACCO Industries, Inc. Class A 32 2,481 Parker Hannifin Corp. 2,193 129,738 Raser Technologies, Inc. (NON) 3,154 1,041 Regal-Beloit Corp. 1,398 77,337 Spirax-Sarco Engineering PLC (United Kingdom) 507 12,284 Tanfield Group PLC (United Kingdom) (NON) 1,737 526 Timken Co. 152 4,972 Manufacturing (0.7%) AZZ, Inc. 104 4,154 Dover Corp. 2,877 128,775 EnPro Industries, Inc. (NON) 138 3,769 Exide Technologies (NON) 881 3,691 ITT Corp. 182 7,735 JinkoSolar Holding Co., Ltd. ADR (China) (NON) 111 2,744 Mueller Water Products, Inc. Class A 1,217 2,884 Pentair, Inc. 373 11,227 Polypore International, Inc. (NON) 246 6,647 Roper Industries, Inc. 212 12,313 Smith (A.O.) Corp. 246 12,632 Standex International Corp. 136 3,200 Thomas & Betts Corp. (NON) 469 17,330 TriMas Corp. (NON) 610 7,863 Valmont Industries, Inc. 129 8,647 Media (1.3%) Interpublic Group of Companies, Inc. (The) (NON) 8,388 71,550 News Corp., Ltd. (The) Class A 11,993 150,752 Time Warner, Inc. 5,206 156,076 Walt Disney Co. (The) 1,005 32,753 Medical technology (0.7%) AGA Medical Holdings, Inc. (NON) 147 2,007 Alliance Imaging, Inc. (NON) 630 2,646 Beckman Coulter, Inc. 17 776 Bruker BioSciences Corp. (NON) 785 9,334 Caliper Life Sciences, Inc. (NON) 157 521 Cepheid, Inc. (NON) 76 1,118 Coloplast A/S Class B (Denmark) 202 21,433 Cooper Companies, Inc. (The) 165 6,656 Gen-Probe, Inc. (NON) 41 1,846 Helicos BioSciences Corp. (NON) (S) 1,387 698 Kensey Nash Corp. (NON) 208 5,516 Kinetic Concepts, Inc. (NON) 300 9,576 Life Technologies Corp. (NON) 60 2,566 Luminex Corp. (NON) 70 1,004 Medical Action Industries, Inc. (NON) 239 1,953 MELA Sciences, Inc. (NON) 416 2,862 Mettler-Toledo International, Inc. (NON) 20 2,212 OraSure Technologies, Inc. (NON) 976 3,299 Pall Corp. 205 7,009 PerkinElmer, Inc. 83 1,744 Sirona Dental Systems, Inc. (NON) 94 2,963 Steris Corp. 214 6,157 Techne Corp. 29 1,674 Thermo Fisher Scientific, Inc. (NON) 38 1,601 Waters Corp. (NON) 1,939 117,348 West Pharmaceutical Services, Inc. 83 2,790 Young Innovations, Inc. 179 4,695 Metals (2.0%) Arafura Resources, Ltd. (Australia) (NON) 2,644 1,709 ArcelorMittal (Luxembourg) 1,081 31,366 BHP Billiton, Ltd. (Australia) 2,184 72,442 Cameco Corp. (Canada) 139 3,387 Century Aluminum Co. (NON) 225 2,250 Coeur d'Alene Mines Corp. (NON) 216 3,707 Denison Mines Corp. (Canada) (NON) 939 1,267 Elementos, Ltd. (Australia) (NON) 157 24 Energy Resources of Australia, Ltd. (Australia) 151 1,769 Freeport-McMoRan Copper & Gold, Inc. Class B 2,205 158,716 Hecla Mining Co. (NON) 600 3,432 Horsehead Holding Corp. (NON) 874 6,922 JFE Holdings, Inc. (Japan) 500 14,714 Lithium Corp. (NON) 967 319 Mitsui Mining & Smelting Co., Ltd. (Japan) 11,000 29,550 Molycorp, Inc. (NON) 104 1,742 Northwest Pipe Co. (NON) 146 2,183 OneSteel, Ltd. (Australia) 10,584 27,175 Quest Uranium Corp. (Canada) (NON) 491 1,670 Rare Element Resources, Ltd. (Canada) (NON) 343 1,478 Reliance Steel & Aluminum Co. 108 4,023 Rio Tinto PLC (United Kingdom) 1,747 88,124 Rio Tinto, Ltd. (Australia) 1,643 102,685 Tantalus Rare Earths AG (Germany) (NON) 12 533 Thompson Creek Metals Co., Inc. (Canada) (NON) 329 2,823 UEX Corp. (Canada) (NON) 1,320 1,039 Umicore NV/SA (Belgium) 308 10,656 Uranium One, Inc. (Canada) (NON) 700 2,309 USEC, Inc. (NON) 382 1,795 voestalpine AG (Austria) 1,555 45,891 Western Lithium Canada Corp. (Canada) (NON) 876 632 Natural gas utilities (0.1%) GDF Suez (France) 476 14,676 Toho Gas Co., Ltd. (Japan) 4,000 20,679 Office equipment and supplies (0.2%) ACCO Brands Corp. (NON) 638 3,707 Canon, Inc. (Japan) 1,500 61,249 Oil and gas (5.4%) BP PLC (United Kingdom) 5,830 33,857 Canadian Oil Sands Trust (Unit) (Canada) 310 7,285 Chevron Corp. 2,324 172,348 Cimarex Energy Co. 2,004 131,102 Connacher Oil and Gas, Ltd. (Canada) (NON) 1,500 1,687 ConocoPhillips 1,107 58,040 Contango Oil & Gas Co. (NON) 105 4,604 ENI SpA (Italy) 6,094 120,363 Exxon Mobil Corp. 7,123 421,397 Murphy Oil Corp. 2,515 134,703 Occidental Petroleum Corp. 345 25,213 Oil States International, Inc. (NON) 106 4,370 Oilsands Quest, Inc. (Canada) (NON) 1,286 630 OPTI Canada, Inc. (Canada) (NON) 1,433 1,383 Patterson-UTI Energy, Inc. 6,836 100,899 Petroleum Development Corp. (NON) 490 13,181 Petroquest Energy, Inc. (NON) 256 1,531 Repsol YPF SA (Spain) 910 20,646 Rosetta Resources, Inc. (NON) 393 7,742 Royal Dutch Shell PLC Class B (United Kingdom) 2,227 56,750 Sasol, Ltd. ADR (South Africa) 276 10,405 Statoil ASA (Norway) 5,442 101,736 Stone Energy Corp. (NON) 643 7,272 Suncor Energy, Inc. (Canada) 268 8,110 Sunoco, Inc. 3,537 119,126 Swift Energy Co. (NON) 222 5,983 Unit Corp. (NON) 143 4,872 Vaalco Energy, Inc. (NON) 748 4,256 Valero Energy Corp. 8,368 131,963 W&T Offshore, Inc. 354 3,200 Pharmaceuticals (5.0%) Abbott Laboratories 1,080 53,287 Akorn, Inc. (NON) 1,277 4,367 Allergan, Inc. 2,292 140,775 AstraZeneca PLC (United Kingdom) 2,645 130,683 Biovail Corp. (Canada) 281 6,426 Cephalon, Inc. (NON) 1,830 103,596 Endo Pharmaceuticals Holdings, Inc. (NON) 463 12,580 Forest Laboratories, Inc. (NON) 4,590 125,261 GlaxoSmithKline PLC (United Kingdom) 6,288 117,802 Hi-Tech Pharmacal Co., Inc. (NON) 200 3,470 Johnson & Johnson 3,279 186,969 Medicis Pharmaceutical Corp. Class A 447 12,293 Merck & Co., Inc. 3,010 105,832 Novartis AG (Switzerland) 1,343 70,370 Obagi Medical Products, Inc. (NON) 429 4,509 Par Pharmaceutical Cos., Inc. (NON) 640 16,877 Perrigo Co. 1,871 106,628 Pfizer, Inc. 8,746 139,324 Questcor Pharmaceuticals, Inc. (NON) 503 4,874 Roche Holding AG (Switzerland) 164 22,255 Salix Pharmaceuticals, Ltd. (NON) 121 4,581 Sanofi-Aventis (France) 1,938 110,725 Somaxon Pharmaceuticals, Inc. (NON) 436 1,818 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 487 24,632 Valeant Pharmaceuticals International (NON) 1,807 104,246 Power producers (0.3%) International Power PLC (United Kingdom) 4,322 24,549 NRG Energy, Inc. (NON) 2,203 44,765 Ormat Technologies, Inc. 70 1,929 SembCorp Industries, Ltd. (Singapore) 8,000 25,132 Publishing (0.3%) R. R. Donnelley & Sons Co. 6,008 90,991 Scholastic Corp. 258 6,045 Railroads (0.2%) Central Japan Railway Co. (Japan) 9 72,715 Real estate (1.2%) Agree Realty Corp. (R) 245 5,819 American Capital Agency Corp. (R) 194 5,285 Annaly Capital Management, Inc. (R) 7,352 127,778 Anworth Mortgage Asset Corp. (R) 667 4,542 Ashford Hospitality Trust, Inc. (NON)(R) 1,116 8,961 CBL & Associates Properties, Inc. (R) 653 7,967 Cheung Kong Holdings, Ltd. (Hong Kong) 1,000 12,622 CommonWealth REIT (R) 1,632 39,364 First Industrial Realty Trust (NON)(R) 447 1,900 Glimcher Realty Trust (R) 940 5,584 Hang Lung Group, Ltd. (Hong Kong) 2,000 11,957 Host Marriott Corp. (R) 3,779 49,618 Lexington Realty Trust (R) 928 6,190 Liberty Property Trust (R) 1,406 42,700 LTC Properties, Inc. (R) 356 8,786 National Health Investors, Inc. (R) 383 16,055 Omega Healthcare Investors, Inc. (R) 262 5,620 PS Business Parks, Inc. (R) 174 9,791 Saul Centers, Inc. (R) 128 5,292 Universal Health Realty Income Trust (R) 85 2,704 Urstadt Biddle Properties, Inc. Class A (R) 266 4,884 Regional Bells (0.8%) AT&T, Inc. 7,002 189,264 Verizon Communications, Inc. 2,237 66,014 Restaurants (0.3%) AFC Enterprises (NON) 1,244 13,373 CEC Entertainment, Inc. (NON) 156 4,894 DineEquity, Inc. (NON) 126 4,022 Domino's Pizza, Inc. (NON) 1,473 18,884 McDonald's Corp. 784 57,279 Papa John's International, Inc. (NON) 348 8,286 Ruth's Hospitality Group, Inc. (NON) 553 1,808 Retail (5.8%) Advance Auto Parts, Inc. 1,405 76,530 Aeropostale, Inc. (NON) 514 10,948 Amazon.com, Inc. (NON) 112 13,981 AnnTaylor Stores Corp. (NON) 496 7,604 Best Buy Co., Inc. 3,643 114,354 Big Lots, Inc. (NON) 341 10,660 Cash America International, Inc. 121 3,706 Childrens Place Retail Stores, Inc. (The) (NON) 84 3,667 Coach, Inc. 3,126 112,036 Costco Wholesale Corp. 3,047 172,308 Deckers Outdoor Corp. (NON) 172 7,477 Dress Barn, Inc. (NON) 274 5,713 DSW, Inc. Class A (NON) 391 9,286 Foot Locker, Inc. 4,173 48,991 GameStop Corp. Class A (NON) 3,212 57,591 Guess ?, Inc. 94 3,037 Herbalife, Ltd. (Cayman Islands) 94 5,225 Industria de Diseno Textil (Inditex) SA (Spain) 415 27,608 Jo-Ann Stores, Inc. (NON) 145 5,896 Jos. A. Bank Clothiers, Inc. (NON) 135 4,932 Kenneth Cole Productions, Inc. Class A (NON) 228 2,754 Kirkland's, Inc. (NON) 200 2,282 Koninklijke Ahold NV (Netherlands) 7,153 87,819 Limited Brands, Inc. 3,656 86,282 Next PLC (United Kingdom) 3,619 109,572 OfficeMax, Inc. (NON) 731 7,120 RadioShack Corp. 167 3,086 Ross Stores, Inc. 1,693 84,024 Safeway, Inc. 6,972 131,074 Schiff Nutrition International, Inc. 261 2,247 Sears Holdings Corp. (NON) 940 58,186 Sonic Automotive, Inc. (NON) 950 8,370 Stage Stores, Inc. 391 4,364 Steven Madden, Ltd. (NON) 352 12,119 Talbots, Inc. (The) (NON) 453 4,521 TJX Cos., Inc. (The) 3,098 122,960 Toro Co. (The) 127 6,337 Tractor Supply Co. 62 4,215 USANA Health Sciences, Inc. (NON) 93 3,953 Wal-Mart Stores, Inc. 5,913 296,478 Wesfarmers, Ltd. (Australia) 1,907 54,260 Williams-Sonoma, Inc. 2,216 57,527 Wolverine World Wide, Inc. 152 3,841 World Fuel Services Corp. 160 4,086 Schools (%) Career Education Corp. (NON) 424 7,433 Lincoln Educational Services Corp. (NON) 623 6,803 Semiconductor (0.9%) Applied Materials, Inc. 14,732 153,064 Cypress Semiconductor Corp. (NON) 7,471 79,081 Entegris, Inc. (NON) 978 3,765 Teradyne, Inc. (NON) 4,336 38,937 Ultratech, Inc. (NON) 361 5,996 Veeco Instruments, Inc. (NON) 193 6,413 Shipping (0.2%) CAI International, Inc. (NON) 685 9,364 SembCorp Marine, Ltd. (Singapore) 10,000 28,199 Wabtec Corp. 277 11,781 Software (3.0%) Adobe Systems, Inc. (NON) 604 16,767 Akamai Technologies, Inc. (NON) 638 29,393 Amdocs, Ltd. (United Kingdom) (NON) 2,078 54,505 ArcSight, Inc. (NON) 488 18,739 AsiaInfo-Linkage, Inc. (China) (NON) 129 2,304 CA, Inc. 7,705 138,766 Citrix Systems, Inc. (NON) 604 34,996 Concur Technologies, Inc. (NON) 578 27,033 Intuit, Inc. (NON) 684 29,275 Mantech International Corp. Class A (NON) 260 9,201 MedAssets, Inc. (NON) 213 4,222 Microsoft Corp. 12,874 302,281 MicroStrategy, Inc. (NON) 121 9,430 Omnicell, Inc. (NON) 599 6,682 Oracle Corp. 3,359 73,495 Symantec Corp. (NON) 1,094 14,911 TIBCO Software, Inc. (NON) 1,392 20,170 Trend Micro, Inc. (Japan) 300 8,110 VMware, Inc. Class A (NON) 2,075 163,032 Websense, Inc. (NON) 206 4,007 Technology (0.4%) Amkor Technologies, Inc. (NON) 487 2,469 CACI International, Inc. Class A (NON) 133 5,428 ON Semiconductor Corp. (NON) 18,390 113,650 Solarworld AG (Germany) 182 2,054 Tech Data Corp. (NON) 371 13,430 Technology services (1.7%) Accenture PLC Class A 4,521 165,469 Acxiom Corp. (NON) 331 4,103 Blue Coat Systems, Inc. (NON) 300 5,649 Check Point Software Technologies, Ltd. (Israel) (NON) 407 14,200 Computershare Ltd. (Australia) 4,027 34,120 Convergys Corp. (NON) 513 5,197 CSG Systems International, Inc. (NON) 686 12,554 Fair Isaac Corp. 226 5,060 Global Payments, Inc. 459 17,272 Google, Inc. Class A (NON) 358 161,106 HealthStream, Inc. (NON) 1,063 5,304 Infospace, Inc. (NON) 784 5,496 LivePerson, Inc. (NON) 697 4,984 SAIC, Inc. (NON) 616 9,166 Salesforce.com, Inc. (NON) 352 38,678 Sourcefire, Inc. (NON) 470 11,924 Travelzoo, Inc. (NON) 140 2,556 Unisys Corp. (NON) 654 14,623 United Online, Inc. 506 2,495 VeriSign, Inc. (NON) 437 12,730 Zix Corp. (NON) 546 1,458 Telecommunications (1.6%) ADTRAN, Inc. 290 9,115 American Tower Corp. Class A (NON) 3,421 160,308 Applied Signal Technology, Inc. 180 3,535 Aruba Networks, Inc. (NON) 547 10,048 BT Group PLC (United Kingdom) 38,724 78,853 Earthlink, Inc. 408 3,492 France Telecom SA (France) 2,639 53,467 Iridium Communications, Inc. (NON) 985 8,540 j2 Global Communications, Inc. (NON) 239 5,155 Loral Space & Communications, Inc. (NON) 123 6,585 NeuStar, Inc. Class A (NON) 326 7,218 NII Holdings, Inc. (NON) 3,857 139,815 Tele2 AB Class B (Sweden) 1,052 18,875 USA Mobility, Inc. 372 5,342 Vonage Holdings Corp. (NON) 1,025 2,214 Telephone (0.4%) Atlantic Tele-Network, Inc. 210 8,957 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,700 116,018 Textiles (0.5%) Burberry Group PLC (United Kingdom) 3,656 47,528 Gymboree Corp. (The) (NON) 136 5,118 Maidenform Brands, Inc. (NON) 320 8,534 Perry Ellis International, Inc. (NON) 193 3,543 Phillips-Van Heusen Corp. 99 4,522 UniFirst Corp. 96 3,769 VF Corp. 1,199 84,672 Warnaco Group, Inc. (The) (NON) 232 9,716 Tobacco (0.9%) Alliance One International, Inc. (NON) 1,306 4,571 Japan Tobacco, Inc. (Japan) 11 34,092 Lorillard, Inc. 1,952 148,371 Philip Morris International, Inc. 1,636 84,156 Transportation (0.1%) Cintra Concesiones de Infraestructuras de Transporte SA (Spain) 1,816 15,860 TAL International Group, Inc. 267 5,692 Transportation services (0.1%) HUB Group, Inc. Class A (NON) 280 7,442 TNT NV (Netherlands) 633 15,988 Trucks and parts (0.3%) Aisin Seiki Co., Ltd. (Japan) 1,100 28,485 ArvinMeritor, Inc. (NON) 925 12,090 Fuel Systems Solutions, Inc. (NON) 236 7,653 GUD Holdings, Ltd. (Australia) 384 3,298 NHK Spring Co., Ltd. (Japan) 2,000 16,542 Quantum Fuel Systems Technologies Worldwide, Inc. (NON) 3,200 1,445 Tenneco Automotive, Inc. (NON) 303 7,490 Westport Innovations, Inc. (Canada) (NON) 207 3,284 Utilities and power (%) Babcock & Brown Wind Partners (Australia) 5,978 3,514 China Longyuan Power Group Corp. (China) (NON) 8,000 8,075 EDF Energies Nouvelles SA (France) 90 3,494 Waste Management (%) Calgon Carbon Corp. (NON) 245 3,058 Darling International, Inc. (NON) 455 3,422 EnergySolutions, Inc. 348 1,594 Water Utilities (0.2%) American States Water Co. 137 4,566 Aqua America, Inc. 366 7,276 California Water Service Group 120 4,177 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 229 8,702 Consolidated Water Co., Inc. (Cayman Islands) 135 1,243 Guangdong Investment, Ltd. (China) 20,000 9,745 Severn Trent PLC (United Kingdom) 491 9,755 SJW Corp. 154 3,559 Southwest Water Co. 271 2,976 Veolia Environnement (France) 485 11,247 Total common stocks (cost $25,151,113) INVESTMENT COMPANIES (1.6%)(a) Shares Value Ares Capital Corp. 161 $2,405 BlackRock Kelso Capital Corp. 484 5,227 Financial Select Sector SPDR Fund 10,100 137,057 Harris & Harris Group, Inc. (NON) 2,567 9,703 iShares MSCI EAFE Index Fund 1,691 84,465 iShares Russell 2000 Growth Index Fund 276 18,117 iShares Russell 2000 Value Index Fund 242 13,600 MCG Capital Corp. 2,197 11,600 NGP Capital Resources Co. 606 4,903 SPDR S&P rust 2,067 218,006 Total investment companies (cost $463,002) WARRANTS (%)(a)(NON) Expiration date Strike price Warrants Value Aventine Renewable Energy Holdings, Inc. (F) USD 3/15/15 40.94 19 $ Total warrants (cost $881) $ SHORT-TERM INVESTMENTS (14.8%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) $17,174 $17,174 Putnam Money Market Liquidity Fund 0.15% (e) $3,993,585 3,993,585 U.S. Treasury Bills for an effective yield of 0.26%, March 10, 2011 147,000 146,860 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.35%, November 18, 2010 (SEG) 593,001 592,828 Total short-term investments (cost $4,750,165) TOTAL INVESTMENTS Total investments (cost $30,365,161)(b) FORWARD CURRENCY CONTRACTS at 8/31/10 (aggregate face value $15,516,612) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 9/15/10 $21,369 $21,939 $(570) Brazilian Real Buy 9/15/10 67,675 67,193 482 British Pound Sell 9/15/10 201,469 208,494 7,025 Canadian Dollar Sell 9/15/10 364,058 379,639 15,581 Chilean Peso Sell 9/15/10 54,414 53,126 (1,288) Czech Koruna Sell 9/15/10 68,234 71,092 2,858 Euro Buy 9/15/10 136,394 142,593 (6,199) Japanese Yen Buy 9/15/10 102,479 99,915 2,564 Mexican Peso Sell 9/15/10 20,265 21,003 738 Norwegian Krone Buy 9/15/10 127,981 135,274 (7,293) Singapore Dollar Sell 9/15/10 43,254 43,391 137 South Korean Won Buy 9/15/10 24,048 24,366 (318) Swedish Krona Buy 9/15/10 34,764 39,364 (4,600) Swiss Franc Sell 9/15/10 120,451 117,770 (2,681) Taiwan Dollar Buy 9/15/10 19,543 19,672 (129) Turkish Lira (New) Buy 9/15/10 41,828 42,412 (584) Barclays Bank PLC Australian Dollar Buy 9/15/10 97,181 99,741 (2,560) Brazilian Real Buy 9/15/10 78,008 77,649 359 British Pound Sell 9/15/10 135,386 140,088 4,702 Canadian Dollar Sell 9/15/10 32,415 33,050 635 Chilean Peso Buy 9/15/10 17,220 16,837 383 Czech Koruna Sell 9/15/10 35,268 36,730 1,462 Euro Buy 9/15/10 166,788 168,720 (1,932) Hungarian Forint Buy 9/15/10 2,398 2,556 (158) Japanese Yen Sell 9/15/10 396,749 388,571 (8,178) Mexican Peso Buy 9/15/10 12,766 12,987 (221) New Zealand Dollar Sell 9/15/10 766 803 37 Norwegian Krone Buy 9/15/10 246,658 257,589 (10,931) Polish Zloty Buy 9/15/10 67,046 69,841 (2,795) Singapore Dollar Sell 9/15/10 76,764 76,875 111 South Korean Won Buy 9/15/10 34,579 35,419 (840) Swedish Krona Sell 9/15/10 334,601 348,343 13,742 Swiss Franc Buy 9/15/10 23,716 23,178 538 Taiwan Dollar Sell 9/15/10 32,547 32,578 31 Turkish Lira (New) Buy 9/15/10 55,945 56,689 (744) Citibank, N.A. Australian Dollar Sell 9/15/10 51,339 52,686 1,347 Brazilian Real Buy 9/15/10 30,091 29,895 196 British Pound Sell 9/15/10 13,186 13,645 459 Canadian Dollar Sell 9/15/10 8,338 8,752 414 Chilean Peso Buy 9/15/10 68,865 67,585 1,280 Czech Koruna Sell 9/15/10 39,753 41,388 1,635 Danish Krone Sell 9/15/10 4,644 4,824 180 Euro Buy 9/15/10 44,578 46,583 (2,005) Hong Kong Dollar Buy 9/15/10 340,344 341,024 (680) Japanese Yen Sell 9/15/10 263,816 257,284 (6,532) Mexican Peso Buy 9/15/10 35,367 36,524 (1,157) New Zealand Dollar Sell 9/15/10 1,601 1,678 77 Norwegian Krone Sell 9/15/10 32,735 34,647 1,912 Polish Zloty Buy 9/15/10 19,097 19,856 (759) Singapore Dollar Sell 9/15/10 66,947 67,063 116 South African Rand Sell 9/15/10 14,839 15,109 270 South Korean Won Sell 9/15/10 19,832 20,370 538 Swedish Krona Sell 9/15/10 44,767 44,896 129 Swiss Franc Buy 9/15/10 476,786 466,305 10,481 Taiwan Dollar Sell 9/15/10 3,762 3,760 (2) Turkish Lira (New) Buy 9/15/10 55,423 56,111 (688) Credit Suisse AG Australian Dollar Buy 9/15/10 244,018 250,468 (6,450) British Pound Buy 9/15/10 489,414 505,395 (15,981) Canadian Dollar Sell 9/15/10 562 584 22 Euro Sell 9/15/10 124,869 129,738 4,869 Japanese Yen Buy 9/15/10 436,764 425,816 10,948 Norwegian Krone Buy 9/15/10 191,821 200,619 (8,798) South African Rand Sell 9/15/10 297 302 5 Swedish Krona Sell 9/15/10 13,314 13,860 546 Swiss Franc Buy 9/15/10 41,134 40,201 933 Turkish Lira (New) Buy 9/15/10 53,658 54,338 (680) Deutsche Bank AG Australian Dollar Sell 9/15/10 67,123 68,881 1,758 Brazilian Real Buy 9/15/10 70,401 70,096 305 Canadian Dollar Buy 9/15/10 250,512 261,095 (10,583) Chilean Peso Sell 9/15/10 18,124 17,738 (386) Euro Buy 9/15/10 51,290 53,600 (2,310) Hungarian Forint Sell 9/15/10 16,914 17,994 1,080 Mexican Peso Sell 9/15/10 2,381 2,490 109 Polish Zloty Sell 9/15/10 17,046 17,794 748 Singapore Dollar Sell 9/15/10 34,544 34,542 (2) Swedish Krona Sell 9/15/10 93,696 94,727 1,031 Swiss Franc Sell 9/15/10 45,366 44,381 (985) Goldman Sachs International Australian Dollar Buy 9/15/10 46,906 48,085 (1,179) British Pound Sell 9/15/10 2,453 2,539 86 Canadian Dollar Sell 9/15/10 123,570 128,815 5,245 Chilean Peso Sell 9/15/10 19,378 18,921 (457) Euro Sell 9/15/10 74,592 75,004 412 Hungarian Forint Sell 9/15/10 5,711 6,079 368 Japanese Yen Sell 9/15/10 256,210 249,802 (6,408) Norwegian Krone Buy 9/15/10 143,043 148,628 (5,585) Polish Zloty Buy 9/15/10 48,959 50,834 (1,875) South African Rand Buy 9/15/10 17,146 17,415 (269) Swedish Krona Sell 9/15/10 226,266 232,720 6,454 Swiss Franc Sell 9/15/10 85,713 83,850 (1,863) HSBC Bank USA, National Association Australian Dollar Sell 9/15/10 101,349 102,098 749 British Pound Buy 9/15/10 42,624 44,113 (1,489) Euro Buy 9/15/10 269,115 281,148 (12,033) Hong Kong Dollar Buy 9/15/10 93,353 93,533 (180) Japanese Yen Sell 9/15/10 125,559 122,407 (3,152) New Zealand Dollar Sell 9/15/10 57,983 60,751 2,768 Norwegian Krone Buy 9/15/10 3,829 4,051 (222) Singapore Dollar Sell 9/15/10 8,562 8,606 44 South Korean Won Buy 9/15/10 4,110 4,209 (99) Swiss Franc Sell 9/15/10 116,712 114,067 (2,645) Taiwan Dollar Sell 9/15/10 13,529 13,682 153 JPMorgan Chase Bank, N.A. Australian Dollar Buy 9/15/10 342,972 352,207 (9,235) Brazilian Real Buy 9/15/10 60,068 59,676 392 British Pound Sell 9/15/10 31,125 32,219 1,094 Canadian Dollar Buy 9/15/10 105,114 109,586 (4,472) Chilean Peso Buy 9/15/10 13,930 13,857 73 Czech Koruna Sell 9/15/10 45,153 46,949 1,796 Euro Sell 9/15/10 688,428 716,716 28,288 Hong Kong Dollar Sell 9/15/10 47,789 47,883 94 Hungarian Forint Sell 9/15/10 9,476 10,085 609 Japanese Yen Sell 9/15/10 54,689 53,317 (1,372) Malaysian Ringgit Buy 9/15/10 20,185 20,249 (64) Mexican Peso Buy 9/15/10 109,176 113,938 (4,762) New Zealand Dollar Sell 9/15/10 14,826 15,309 483 Norwegian Krone Sell 9/15/10 31,121 32,901 1,780 Polish Zloty Buy 9/15/10 69,634 72,667 (3,033) Singapore Dollar Sell 9/15/10 171,022 171,722 700 South African Rand Buy 9/15/10 1,578 1,620 (42) South Korean Won Buy 9/15/10 7,347 7,539 (192) Swedish Krona Sell 9/15/10 106,902 111,350 4,448 Swiss Franc Sell 9/15/10 133,441 130,482 (2,959) Taiwan Dollar Sell 9/15/10 3,481 3,480 (1) Turkish Lira (New) Buy 9/15/10 34,116 34,501 (385) Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/15/10 93,014 95,482 (2,468) British Pound Sell 9/15/10 126,187 128,707 2,520 Canadian Dollar Buy 9/15/10 103,428 103,901 (473) Czech Koruna Sell 9/15/10 34,465 35,911 1,446 Euro Buy 9/15/10 287,985 297,636 (9,651) Hungarian Forint Buy 9/15/10 13,419 14,293 (874) Japanese Yen Buy 9/15/10 21,762 20,852 910 Norwegian Krone Buy 9/15/10 83,158 85,748 (2,590) Polish Zloty Buy 9/15/10 66,067 68,781 (2,714) Swedish Krona Sell 9/15/10 52,214 51,804 (410) Swiss Franc Sell 9/15/10 165,424 161,806 (3,618) Turkish Lira (New) Buy 9/15/10 62,546 63,402 (856) State Street Bank and Trust Co. Australian Dollar Sell 9/15/10 85,122 85,435 313 Canadian Dollar Sell 9/15/10 42,345 44,146 1,801 Euro Sell 9/15/10 22,036 21,055 (981) Hungarian Forint Sell 9/15/10 15,393 15,979 586 Japanese Yen Buy 9/15/10 127,194 123,959 3,235 Malaysian Ringgit Buy 9/15/10 20,216 20,275 (59) Mexican Peso Buy 9/15/10 15,570 15,837 (267) Norwegian Krone Sell 9/15/10 5,791 6,129 338 Polish Zloty Buy 9/15/10 47,286 48,094 (808) Swedish Krona Sell 9/15/10 120,865 120,347 (518) Swiss Franc Buy 9/15/10 47,531 46,815 716 UBS AG Australian Dollar Sell 9/15/10 64,906 64,813 (93) British Pound Sell 9/15/10 184,144 190,054 5,910 Canadian Dollar Sell 9/15/10 471,327 490,218 18,891 Czech Koruna Sell 9/15/10 18,969 19,746 777 Euro Sell 9/15/10 245,940 254,694 8,754 Japanese Yen Buy 9/15/10 224,774 219,216 5,558 Mexican Peso Buy 9/15/10 17,039 17,209 (170) Norwegian Krone Buy 9/15/10 58,635 58,739 (104) South African Rand Sell 9/15/10 162 162 Swedish Krona Buy 9/15/10 323,545 337,032 (13,487) Swiss Franc Buy 9/15/10 14,072 13,767 305 Westpac Banking Corp. Australian Dollar Buy 9/15/10 140,629 144,077 (3,448) British Pound Sell 9/15/10 170,651 175,887 5,236 Canadian Dollar Buy 9/15/10 100,524 104,802 (4,278) Euro Buy 9/15/10 64,334 71,577 (7,243) Japanese Yen Sell 9/15/10 14,142 13,793 (349) New Zealand Dollar Buy 9/15/10 7,448 7,808 (360) Norwegian Krone Buy 9/15/10 198,671 207,659 (8,988) Swedish Krona Sell 9/15/10 9,164 9,551 387 Swiss Franc Sell 9/15/10 71,247 69,673 (1,574) Total FUTURES CONTRACTS OUTSTANDING at 8/31/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchanges index (Long) 2 $160,130 Sep-10 $(4,557) DAX Index (Long) 1 187,102 Sep-10 (9,089) Dow Jones Euro Stoxx 50 Index (Long) 16 529,883 Sep-10 (17,173) Dow Jones Euro Stoxx 50 Index (Short) 4 132,471 Sep-10 4,268 Euro-CAC 40 Index (Long) 5 220,711 Sep-10 (9,007) FTSE 100 Index (Short) 11 877,358 Sep-10 10,284 FTSE/MIB Index (Short) 4 499,665 Sep-10 22,280 MSCI EAFE Index E-Mini (Short) 9 639,900 Sep-10 (52,218) Russell 2000 Index Mini (Long) 8 481,280 Sep-10 (30,814) S&P 500 Index E-Mini (Short) 21 1,100,663 Sep-10 26,479 SPI 200 Index (Short) 5 487,067 Sep-10 12,608 Tokyo Price Index (Long) 5 476,063 Sep-10 (29,832) Total Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. contracts 8,015 $ - 1/25/11 (1 month USD- MSCI Total $22,540 LIBOR-BBA plus Return Emerging 0.9%) Markets (Net) Index Credit Suisse International shares 15,731 - 8/22/11 (3 month USD- iShares MSCI (12,843) LIBOR-BBA) Emerging Markets Index Goldman Sachs International baskets 257 - 11/24/10 (3 month USD- A basket 38 LIBOR-BBA plus (GSPMTGCC) 85 bp) of common stocks JPMorgan Chase Bank, N.A. shares 17,338 - 10/20/10 (3 month USD- iShares MSCI (429) LIBOR-BBA plus Emerging Markets 5 bp) Index Total Key to holding's currency abbreviations USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2010 through August 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $32,034,392. (b) The aggregate identified cost on a tax basis is $30,459,260, resulting in gross unrealized appreciation and depreciation of $2,782,573 and $1,181,553, respectively, or net unrealized appreciation of $1,601,020. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $14,221 and the fund received cash collateral of $ 17,174. The rate quot ed in the security description is the annualized 7 day yield of the fund at the cl ose of the reporti ng period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,160,479 and $7,210,401, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $128,386 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 79.7 % Japan 4.3 United Kingdom 3.9 Italy 1.9 Australia 1.7 France 1.7 Netherlands 0.9 Switzerland 0.9 Bermuda 0.7 Singapore 0.6 Spain 0.5 Norway 0.4 Hong Kong 0.3 China 0.3 Sweden 0.3 Portugal 0.3 Canada 0.3 Denmark 0.3 Belgium 0.2 Austria 0.1 Greece 0.1 Israel 0.1 Luxembourg 0.1 South Africa 0.1 Ireland 0.1 Brazil 0.1 Germany 0.1 Total 100.0% Security valution: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. The fund did not have any activity on purchased options contracts and written options contracts during the reporting period. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $5,600,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $103,557 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $965,185 $610,959 $ Capital goods 1,429,886 323,801 Communication services 903,348 267,213 Conglomerates 466,846 118,679 Consumer cyclicals 2,474,912 740,839 Consumer staples 2,000,114 613,380 Energy 2,118,902 487,902 Financial 2,682,546 1,281,945 Health care 2,516,952 520,730 Technology 4,337,656 369,533 Transportation 169,714 132,762 Utilities and power 784,642 486,304 Total common stocks Investment companies 505,083 Short-term investments 3,993,585 756,862 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (33,881) Futures contracts (76,771) Total return swap contracts 9,306 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $206,492 $240,373 Equity contracts 98,497 165,962 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: October 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 29, 2010
